DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 07/25/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 07/25/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 07/25/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the 112 rejections of claims other than what is set forth below have been withdrawn. 

With regard to the 102/103 rejections, Applicant’s arguments filed 07/25/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 14 and 28 are objected to because of the following informality:  
Claim 14 recites, “... the update to the transmit beam and the receive beam ...” (line 3). It is suggested to replace it with “... the first update to the transmit beam and the second update to the receive beam...” for clarity. Claim 28 is objected to at least based on a similar rational applied to claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 1-30 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 (similarly to claims 15 and 29-30) each recites "... processing  the uplink transmission and the downlink transmission at a same time, in accordance with the first update and the second update” (last two lines), which however, does not appear to be described within the Specification. Although the applicant pointed out ¶0091, 0097 and 0114 of the specification as supporting the limitation, nowhere do such portions of the specification describe the limitation. 
In regard to the above claimed limitation, the applicant’s specification describes at best:
The processor 1404 includes circuitry 1418 for receiving, from a network entity, signaling indicating an update to a pair of transmit and receive beams used by the UE for uplink and downlink transmissions, respectively; and circuitry 1420 for processing at least one of uplink or downlink transmissions in accordance with the update (see, ¶0116)

It should be noted that the above portions of the specification merely describe: processing at least one of uplink or downlink transmission, but does not describe “the processing the uplink and downlink transmission at the same time”, as required by claims 1, 15 and 29-30.

In addition, Claim 6 recites, “indication comprises a downlink control information (DCI) that updates a downlink transmission configuration indicator (TCI) of at least one reference signal (RS) resource, wherein the downlink TCI serves as a quasi co-location (QCL) source RS ... “ (lines 1-4), which however, does not appear to be described within the Specification. Although the applicant does not specifically pointed out the support of the limitation. 
In regard to the above claimed limitation, the applicant’s specification describes at best:
The signaling may comprise a DCI that updates a downlink TCI of at least one RS resource that serves as a QCL source RS ... (see, ¶0100); and 
In a second case, a DCI transmission may update TCI states of resources allotted to a reference signal (RS). The RS may serve as a quasi co-location (QCL) source RS for both a DL TCI of one or more target DL signals and an UL spatial relation (or UL TCI) of one or more target UL signals. In one example, the resources may be for semi-persistent (SP) or aperiodic (AP) CSI-RS and/or SRS resources. In this manner, a single DCI can update the common beam for multiple downlink and uplink signals. (see, ¶0094); and

Although claim 6 recites, “the downlink TCI serves as a QCL source RS”, ¶100 of the specification does not clearly describe, whether a downlink TCI serves as a QCL source RS or a at least one RS resource serves as a QCL source RS. Further reviewing ¶0094 of the specification as shown above, it becomes clear that a RS serves as a QCL source RS rather than a TCI indicator serves as a QCL source RS.
Claims 2-14 and 16-28 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites, “sending a capability indication, to the network entity, indicating capability of the UE to support the update to the transmit beam and the receive beam according to one or more options” (lines 2-4). 
It is unclear in what relationship the limitation “according to one or more options” with other preceding limitation “sending a capability indication ... indicating capability of the UE to support the update to the transmit beam and the receive beam”. In other words, is “the one or more options” are used to “send the capability indication”, or to “indicate capability of the UE” or something else?
Claim 28 is rejected at least based on a similar rational applied to claim 14. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	

Claims 1-3, 6-12, 15-17 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Kang et al (US Publication No. 2021/0084640) and further in view of Ahn et al (US Publication No. 2017/0019243).
 
Regarding claim 1, although Yu teaches, a  method for wireless communications performed by a user equipment (UE) [FIGS. 1 and 3-4; ¶0007, 0026-0027 and 0032-0037, a method for wireless communications performed by UE 102/302], comprising: 
receiving, from a network entity, [FIGS. 3-4 and 10; ¶0007, 0026-0027 and 0032-0037, (the UE) receives, from base station (BS) 301], an indication indicating a first update to a transmit beam used by the UE for an uplink transmission and a second update to a receive beam used by the UE for a downlink transmission [FIGS. 3-4; ¶0032-0037 and 0045, signaling for configuration for beam indication table and UL beam indication (steps 331 and 341) via TCI states of FIG. 4; note that the default beam pair link (BPL) are identified before entering RRC-connected mode, and the UL beam indication is established using DL beam management (BM) that requires DL beam determination/indication, thus the UL beam indication (i.e., first update) results in the DL beam indication (i.e., second update), in other words, the update to the BPL of the UL (i.e., transmit beam) and DL (i.e., receive beam) beams; it is implied that the UL and DL beams are used for communications (downlink and uplink) between the BS and the UE]; and 
processing a uplink transmissions in accordance with the first update and the second update [FIGS. 3-4; ¶0007, 0026-0027 and 0032-0037, (the UE) performs UL transmission in accordance with the updated UL beam indication and DL beam indication],
Yu does not explicitly teach (see, emphasis), processing the uplink transmission and the downlink transmission at a same time.
However, Kang teaches, processing an uplink transmission and a downlink transmission in accordance with a beam update [¶0283 and 0293, (UE) performs transmission (i.e., uplink transmission) and reception (i.e., downlink transmission) according to the beam being changed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu with the teachings of Kang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Although Yu in view of Kang teaches, “processing an uplink transmission and a downlink transmission in accordance with a beam update” as set forth above, Yu in view of Kang does not explicitly teach (see, emphasis), processing an uplink transmission and a downlink transmission at a same time.
However, Ahn teaches, processing an uplink transmission and a downlink transmission at a same time [¶0034, (full-duplex device) performs DL reception and UL transmission simultaneously].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu in view of Kang with the teachings of Ahn since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Yu in view of Kang and Ahn teaches, all the limitations of claim 1 and particularly, "the indication " as set forth above, and Yu further teaches, 
the second update to the receive beam via a downlink transmission configuration indicator (TCI) ID of one or more target downlink signals [FIGS. 3-4 and 10; ¶0034-0037 and 0045, the DL beam indication via TCI states ID (440 of FIG. 4)/DL TCI states IDs (420 of FIG. 4) of CSI-RS; CSI-RS#16 and CSI-RS#20 (i.e., target downlink signals)]; and 
the first update to the transmit beam via ... an uplink TCI ID of one or more target uplink signals [FIGS. 3-4; ¶0034-0037, the beam indication for UL transmission indicates an update to the UL transmit beam of the BPL via TCI states ID (440 of FIG. 4)/UL TCI states IDs (430 of FIG. 4) of sounding reference signal (SRS); SRS#4, SRS#15, SRS#19 (i.e., target uplink signals)].  
Although Yu teaches, the indication, Yu does not explicitly teach (see, emphasis), the indication comprises a single downlink control information (DCI).
However, Kang teaches, a single downlink control information (DCI)  [¶0146, DCI indicating a beam indication].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu with the teachings of Kang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 3, Yu in view of Kang and Ahn teaches, all the limitations of claim 2 as set forth above, and Yu further teaches,  
the target downlink signals comprise at least one of ... a channel state information (CSI) reference signal (CSI-RS) [FIGS. 3-4; ¶0034-0037, the target downlink signals comprises CSI-RS; CSI-RS#16 and CSI-RS#20]; and 
the target uplink signals comprise at least one of ... a sounding reference signal (SRS) [FIGS. 3-4; ¶0034-0037, the target uplink signals comprises sounding reference signal (SRS); SRS#4, SRS#15, SRS#19].

Regarding claim 6, although Yu in view of Kang and Ahn teaches, all the limitations of claim 1 as set forth above, and Yu further teaches, wherein the indication comprises a downlink control information (DCI) that updates a downlink transmission configuration indicator (TCI) of at least one reference signal (RS) resource [FIGS. 3-4; ¶0037, DCI(s) carried over PDCCH (i.e., signaling comprises DCI) includes the value of beam indication field that is a TCI beam indication state updated after DL BM procedure; note that ¶0037 discloses table of mapping between the TCI states and DL BM RS sources (i.e., a downlink transmission configuration indicator of at least one reference signal resource)], ...  the downlink TCI of one or more target downlink signals [FIGS. 3-4 and 10; ¶0034-0037 and 0045, the DL beam indication via TCI states ID (440 of FIG. 4)/DL TCI states IDs (420 of FIG. 4) of CSI-RS; CSI-RS#16 and CSI-RS#20 (i.e., target downlink signals)] and an uplink spatial relation or uplink TCI of one or more target uplink signals [FIGS. 3-4; ¶0034-0037, the beam indication for UL transmission indicates an update to the UL transmit beam of the BPL via TCI states ID (440 of FIG. 4)/UL TCI states IDs (430 of FIG. 4) of sounding reference signal (SRS); SRS#4, SRS#15, SRS#19 (i.e., target uplink signals)], the embodiment with regard to FIGS. 3-4 of Yu does not explicitly teach (see, emphasis), a signal serves as a quasi co-location (QCL) source RS.
	However, an embodiment with regard to FIG. 10 of Yu teaches, a reference signal resource serves as a quasi co-location (QCL) source [FIG. 10; ¶0045, TX (or RX) beams used to/serves communicate with BS treated as spatially quasi-co-located].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment with regard to FIGS. 3-4 of Yu with the teachings of the embodiment with regard to FIG. 10 of Yu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 7, Yu in view of Kang and Ahn teaches, all the limitations of claim 6 as set forth above, and Yu further teaches, wherein the target downlink signals are linked to a TCI state which indicates a beam a network entity will use to transmit the target downlink signals [FIGS. 3-4; ¶0034-0037, note that the CSI-RS linked to a TCI state which indicates a beam the BS will use to transmit the CSI-RS] and comprise at least one of ... a channel state information (CSI) reference signal (CSI-RS) [FIGS. 3-4; ¶0034-0037, the target downlink signals comprises CSI-RS; CSI-RS#16 and CSI-RS#20].  

Regarding claim 8, Yu in view of Kang and Ahn teaches, all the limitations of claim 7 as set forth above, and Yu further teaches, wherein the TCI state is linked to at least one of a CSI- RS, wherein the at least one of the CSI-RSs serves as a source RS of the TCI ¶0034-0037, note that the TCI state linked to a CSI-RS that serves as a source RS of the TCI].  

Regarding claim 9, Yu in view of Kang and Ahn teaches, all the limitations of claim 6 as set forth above, and Yu further teaches, wherein the target uplink signals are linked to a TCI state which indicates a beam a network entity will use to transmit one or more source reference signals [FIGS. 3-4; ¶0034-0037, note that the SRS is linked to a TCI state which indicates a beam the BS will use to transmit the SRS/source reference signals] and comprise at least one of a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) [FIGS. 3-4; ¶0034-0037, the target uplink signals comprises sounding reference signal (SRS); SRS#4, SRS#15, SRS#19; note that the SRS can be in either PUSCH or PUCCH].  

Regarding claim 10, Yu in view of Kang and Ahn teaches, all the limitations of claim 9 as set forth above, and Yu further teaches, wherein the TCI state is linked to at least one of ... sounding reference signal, wherein the at least one of the sounding reference signal serves as a source RS of the TCI [¶0034-0037, note that the TCI state is linked to the SRS that serves as a source RS of the TCI]. 

Regarding claim 11, Yu in view of Kang and Ahn teaches, all the limitations of claim 1 and particularly, "the indication" as set forth above, and Yu further teaches, the indication ... updates a common beam for a set of downlink and uplink resources [FIGS. 3-4; ¶0033-0037; see TCI table 440, note that each TCI state (0 or 1) identifying the set of downlink (SSB or CSI-RS) and uplink (SRS) resource by the TCI state ID (0, 1 ...) that serves as a common beam having the same TCI ID], and Kang further teaches, the indication comprises at least one of a downlink control information (DCI). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu with the teachings of Kang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, Yu in view of Kang and Ahn teaches, all the limitations of claim 11 as set forth above, and Yu further teaches, wherein the set of downlink and uplink resources is identified by at least one of a group ID or a resource ID whose beam serves as the common beam for resources having a same resource ID [FIGS. 3-4; ¶0033-0037; see TCI table 440, note that each TCI state (0 or 1) identifying the set of downlink (SSB or CSI-RS) and uplink (SRS) resource by the TCI state ID (0, 1 ...) that serves as a common beam having the same TCI ID].

Regarding claim 15, claim 15 is merely different from claim 1 in that it recites claimed features from the network entity’s perspective, but recites similar features to claim 1 without adding further patentable feature. Claim 15 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.
  
Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 10.



Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 11.

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 12.

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Kang et al (US Publication No. 2021/0084640) and further in view of Ahn et al (US Publication No. 2017/0019243) and further in view of Li et al (US Publication No. 2021/0352646).
 
Regarding claim 4, although Yu in view of Kang and Ahn teaches, all the limitations of claim 2 and particularly, "the indication comprises the single DCI indicates ... the receive beam and the transmit beam” as set forth above, Yu in view of Kang and Ahn does not explicitly teach (see, emphasis), the DCI indicates an ID of a beam.
	However, Li further teaches, the signaling (comprising the single DCI) indicates, an ID of a beam [¶0184, (base station sends a first DCI signaling to terminal) and the first DCI signaling is configured to indicate beam identifiers (i.e., ID) of target beams].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu in view of Kang and Ahn with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 5, Yu in view of in view of Kang and Ahn teaches, all the limitations of claim 2 as set forth above, and Yu further teaches, receiving a grouping indication indicating a downlink TCI ID and UL beam ID are grouped together [FIGS. 3-4; ¶0033-0036, (the UE) receives the TCI table 440 including DL TCI IDs and corresponding UL RS resource index that is used to derive a UE TX beam which implies the each TCI ID and corresponding UL RS resource index/UE TX beam are grouped] and assigned a group ID, wherein the DCI indicates the group ID [FIGS. 3-4; ¶0036, note that the DL TCI ID and the corresponding UL RS resource index/UE TX beam are assigned a TCI ID (see, TCI state indices, 0, 1, 3 at the table 440 of FIG. 4)]. 
Although Yu in view of Kang and Ahn does not explicitly teach (see, emphasis), the DCI indicates the group ID, Li teaches, DCI indicates an ID of a beam [¶0184, (base station sends a first DCI signaling to terminal) for beam indication].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu in view of Kang and Ahn with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
 
Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Kang et al (US Publication No. 2021/0084640) and further in view of Ahn et al (US Publication No. 2017/0019243) and further in view of Luo et al (US Publication No. 2019/0059129) and further in view of Agiwal et al (US Publication No. 2017/0251518).

Regarding claim 13, although Yu in view of Kang and Ahan teaches, all the limitations of claim 1 and particularly, "the indication" as set forth above, and Yu further teaches, the UE is configured to apply the update in a duration [FIGS. 3-4; ¶0007, 0026-0027 and 0032-0037, (the UE) performs UL transmission in accordance with the updated UL beam indication, which requires applying the update in a duration], Yu in view of Kang and Ahn does not explicitly teach (see, emphasis), the indication is provided via a wake up signal (WUS); and the UE is configured to apply an update in one or more ON durations after the WUS.  
	However, Luo teaches, signaling is provided via a wake up signal (WUS); and the UE is configured to perform a beam management in a duration after the WUS [¶0214 and 0223, signaling is provided via a wakeup signal (to UE ), and the UE transmits a response signal to base station, and the base station performs a beam update procedure based on the received response signal; note that the UE transmitting the response signal is a part of the beam update procedure with the base station after the wakeup signal].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu in view of Kang and Ahn with the teachings of Luo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although Yu in view of Kang, Ahn and Luo teaches, “the UE is configured to perform a beam management in a duration after the WUS”, Yu in view of Kang, Ahn and Luo does not explicitly teach (see, emphasis), the UE configured to perform a beam management in one or more ON durations after the WUS.  
	However, Agiwal teaches, UE is configured to perform a beam management in one or more ON durations [¶0390, UE wakeup at start the On-duration and monitors serving beam quality if it is not good and the UE does not decode PDCCH until beam reporting is completed. If serving beam quality is good, the UE monitors DL and decodes PDCCH; note that whether the monitoring or not depending on the serving beam quality is a part of a beam management/update, this action is performed during the on-duration after being waken-up].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu in view of Kang, Ahn and Luo with the teachings of Agiwal since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 13.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Kang et al (US Publication No. 2021/0084640) and further in view of Ahn et al (US Publication No. 2017/0019243) and further in view of Jun et al (US Publication No. 2008/0184261).

Regarding claim 14, although Yu in view of Kang and Ahn teaches, all the limitations of claim 1, and Yu further teaches, sending an indication, to the network entity, indicating capability of the UE to support update to the pair of transmit and receive beams according to one or more options [FIG. 3; ¶0032, (the UE 302) provides UE antenna capability signaling to BS; note that the UE antenna capability information comprises number of required UL RS resource groups, i.e., a number of UE antenna groups or panels, a number of UE beams per group, and beam correspondence state, which are required information for the BS to not select UE TX beams that cannot be realized at the same time when the BS needs to determine multiple UL BPLs, thus, e.g., sending the UE antenna capability information is considered as sending the UE capability to support update to the beams according to one or more options of the number of UE antenna groups or panels, the number of UE beams per group, and the beam correspondence state], Yu in view of Kang and Ahn does not explicitly teach (see, emphasis), receiving signaling, from the network entity, indicating enablement of one or more of the options.  
	However, Jun teaches, receiving signaling, from the network entity, indicating enablement of one or more of the options [FIG. 6; ¶0067-0069, (wireless terminal 100) receives signaling, from network server, indicating enablement of corresponding capability to the terminal].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Yu in view of Kang and Ahn by including the above-mentioned features, as taught by Jun because it would provide the system with the enhanced capability of allowing the system to transmit a request for use authorization of a specific capability of a terminal to the terminal [¶0013-0014 of Jun].

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 14.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Kang et al (US Publication No. 2021/0084640) and further in view of Ahn et al (US Publication No. 2017/0019243) and further in view of Liu’404 et al (US Publication No. 2021/0044404).

Regarding claim 29, Yu teaches, an apparatus for wireless communication [FIG. 2; ¶0029, UE 202 for wireless communication], comprising: a memory [FIG. 2; ¶0029, memory 234]; and at least one processor coupled to the memory [FIG. 2; ¶0029, processor 233 coupled to the memory], and Yu in view of Kang and Ahn teaches, “receive, from a network entity, an indication indicating a first update to a transmit beam used by a user equipment (UE) for an uplink transmission and a second update to a receive beam used by the UE for a downlink transmissions; and process the uplink transmission and the downlink transmission in accordance with the first update and the second update” as set forth above in claim 1, Yu in view of Kang and Ahn does not explicitly teach (see, emphasis), an apparatus for wireless communication by a relay node.
	However, Liu’404 teaches, an apparatus for wireless communication by a relay node [FIG. 1; ¶0061, relay node (node 1 or node 2) disposed between host node 1 and user equipment node 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/UE of taught by Yu in view of Kang and Ahn to be a relay node to provide user equipment with a relay service as taught by Liu’404 in order to provide a connection between a parent node (base station) and a child node (user equipment) so as to improve reliability of a backhaul link [¶0063 of Liu’404].

Regarding claim 30, Yu teaches, an apparatus for wireless communication [FIG. 2; ¶0030, base station 201 for wireless communication], comprising: a memory [FIG. 2; ¶0030, memory 214]; and at least one processor coupled to the memory [FIG. 2; ¶0030, processor 213 coupled to the memory]. Claim 30 is merely different from claim 29 in that it recites claimed features from the perspective of a counter part to the apparatus of claim 29, but recites similar features to claim 29 without adding further patentable feature.
Thus, claim 30 is rejected at least based on a similar rational applied to claim 29.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469